DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: an amendment filed on 02/16/2021.
	Claims 1-5, 9-12, 20 and 21 are currently pending and presented for examination.

Response to Remarks
Applicant’s remarks filed on 02/16/2021 with respect to prior art rejection have been considered and they are persuasive.  The independent claims have been amended to incorporate previously identified allowable subject matter. The prior art rejection is withdrawn. Claims 1-5, 9-12, 20 and 21 are allowed.
Allowable Subject Matter
            Claims 1-5, 9-12, 20 and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, prior art on record Nowak  (US Pub. No.: US 2016/0111128 A1) discloses an image acquisition device comprising (Fig. 1-2; Para 42-44; master electronic device 200 with client electronic devices 202 such as 202a, 202b and 202c):

a controller  (Para 44-45; The master electronic device 200 may include a means to receive one or more composition-inputs. In some embodiments, the means to receive the one or more composition-inputs may include a touch-enabled input module 204, as exemplarily illustrated. In some embodiments, the touch-enabled input module 204 may include a Graphical User Interface (GUI) presented on a display device, such as, a touch-screen of the master electronic device 200.) configured to:
acquire, as instruction information , time information  indicating a time at which  a shooting instruction operation is performed by a user ( Para 43; the computing device 100 may display a GUI to the user 105 in order to select one or more of the client devices 1-3 to participate in a collaborative recording of content. Further, the GUI may enable the user 105 to enter commands corresponding to controlling capture of content such as for example, initiation of content capture, pausation of content capture and termination of content capture. Accordingly, a command entered by the user 105 may then be transmitted to the client devices 1-3 over network 110. Upon receiving the command, the client devices 1-3 may perform a content capturing operation dictated by the command.) ;

        each of the plurality of videos being acquired from a respective one of a plurality of imaging sections, the plurality of videos being synchronized with one another (Para 34-35; he plurality of videos may have been captured synchronously;  a video composition may be created based on a plurality of videos captured by the plurality of smart phones ), and each of the plurality of videos having been compressed and coded in a memory by its respective imaging section (Para 56; the content captured by the one or more client electronic devices 202 may be a video encoded in a predetermined format such as MPEG); and
acquire an image of a temporal part at the time indicated by the time information corresponding to the acquired instruction information, from each of the plurality of videos (Para 67; Fig. 4; a content representation 404a corresponding to the content stream from the first client electronic device and content representation 404b corresponding to the content stream from the second client electronic device may be displayed illustrated. In an instance, the content representation may include thumbnail-images from corresponding content streams sampled at regular time intervals. As a result, in some embodiments, a user of the 200 may be able to view contents of the composition while creation of the composition is in progress; wherein thumbnail-images are obtained from content streams captured from different electronic devices and each of them correspond to the content stream in certain timeline; since the video images are obtained when the user initiated video capture, the thumbnail image is also created due to the user input of initiating video capture) .
 However, none of the prior art discloses   “acquire an image of a temporal part at the time indicated by the time information corresponding to the acquired instruction information, from each of the plurality of videos which are synchronized with one another and captured by the plurality of imaging sections and shot continuously in terms of time, wherein each of the plurality of imaging sections is included in a different housing body, and wherein the controller is configured to:
determine whether a plurality of the housing bodies are integrated, and according to a result of the determination regarding the integration of the plurality of the housing bodies, perform control to set an image acquisition mode by which the image of the temporal part is acquired from each of the plurality of videos” in combination of other limitation in the claim. 
	   Claims 2-5, 9 , 20, 21 are allowed as being dependent from claim 1.
 Regarding claim 10, the subject matter of claim 10 is similar to the subject matter of claim 1; therefore, claim 10 is allowed for the same reasons as set forth in claim 1.

Regarding claim 12, prior art on record Nowak discloses an image acquisition system (Fig. 1-2; Para 42-44; master electronic device 200 with client electronic devices 202 such as 202a, 202b and 202c )  including an image acquisition device  (Fig. 1-2; Para 42-44; master electronic device 200) and a plurality of imaging devices (Fig. 1-2; Para 42-44; 46,47; client electronic devices 202 such as 202a, 202b and 202c) , wherein the image acquisition device comprises:
an acquisition section ( Para 44; touch0enabled input module 204 may include a GUI presented on a display device) ; 
and a controller configured to acquire, as instruction information time information indicating a time at which a shooting instruction operation is performed by a user (Para 43,71-78; general purpose processor; wherein the master electronic device may be a smart phone; the user 105 may interact with the computing device in order to control content capturing by the client devices 1-3 and subsequently receiving the captured content. For example, the computing device 100 may display a GUI to the user 105 in order to select one or more of the client devices 1-3 to participate in a collaborative recording of content. Further, the GUI may enable the user 105 to enter commands corresponding to controlling capture of content such as for example, initiation of content capture, pausation of content capture and termination of content capture. ),

            an imaging section (Para 46-47; two or more electronic devices include, but are not limited to, still image camera, video camera, smart-phone, tablet computer, laptop computer, sound recorder and thermal imager.); a communication section (Para 52; the one or more client electronic devices 202 may include corresponding one or more communication modules configured to communicate over the one or more communication channels 208); a memory (Para 46,47, 52; wherein the electronic devices must have memory to store images and program instructions in order to function and perform image capture); and
a control section configured to send, via the communication section, a video which is captured by the imaging section, compressed and coded, and recorded in the memory ( Para 53,54, 56;   the communication may include wireless reception of content captured by the one or more client electronic devices 202. For instance, content such as a plurality of video streams captured by each of the one or more client electronic devices 202 may be received by the master electronic device 200. The content captured by the one or more client electronic devices 202 may be a video encoded in a predetermined format such as MPEG.), and
wherein the controller is further configured to:
acquire, from the plurality of imaging devices via the acquisition section, a plurality of videos which are continuous in terms of time and different in content 
acquire an image of a temporal part at the time indicated by the time information corresponding to the acquired instruction information, from each of the plurality of videos (Para 67; Fig. 4; a content representation 404a corresponding to the content stream from the first client electronic device and content representation 404b corresponding to the content stream from the second client electronic device may be displayed illustrated. In an instance, the content representation may include thumbnail-images from corresponding content streams sampled at regular time intervals. As a result, in some embodiments, a user of the master electronic device 200 may be able to view contents of the composition while creation of the composition is in progress; wherein thumbnail-images are obtained from content streams captured from different electronic devices and each of them correspond to the content stream in certain timeline; since the video images are obtained when the user initiated video capture, the thumbnail image is also created due to the user input of initiating video capture)  .
However, none of the prior art discloses “acquire an image of a temporal part at the time indicated by the time information corresponding to the acquired instruction information, from each of the plurality of videos which are synchronized with 
determine whether a plurality of the housing bodies of the plurality of imaging devices are integrated, and
according to a result of the determination regarding the integration of the plurality of the housing bodies, perform control to set an image acquisition mode by
which the image of the temporal part is acquired from each of the plurality of videos” in combination of other limitation in the claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/XI WANG/           Primary Examiner, Art Unit 2696